DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“23” (Fig. 1)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "28.4" have both been used to designate the bracket (Fig. 2).  Further, Fig. 4 shows that reference character “28.4” is the actuator and “28.6” is the bracket, which is inconsistent with Fig. 2 as stated above. Further reference character “26” in Fig. 3 appears the designate the bracket, but designates the bearing section in Fig. 4. Further, reference character “28” in Fig. 3 appears to designate the rod, while Fig. 4 discloses that reference character “28.3” is the rod.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the structural limitations of Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:
Undue length
Use of phrases which can be implied - “The invention relates to” (line 1)
Legal phraseology - “means” (line 12)
Grammar - “provision in made” (lines 9-10). Examiner suggests, “provision is made”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
“high stiction” (Par. 0014). Examiner suggests, “high friction”
“edge sections 21.15” (Par. 0041). Examiner suggests, “edge sections 21.5”
“inner wall 22.1” (Par. 0052). Examiner suggests, “inner wall 21.1”
Appropriate correction is required.
Claim Interpretation
Examiner notes that the following terms have been given a special definition in the specification:
“form-fit connection” (See Par. 0009)
“direction of action” (See Par. 0013)
Allowable Subject Matter
Claims 15-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious  “a releasable form-fit connection configured such that in the set-up work position the support lever is supported directly or indirectly from the machine support by the form-fit connection to prevent the first side wall from folding down from its set-up work position; and wherein the support lever is configured such that when the first side wall is in the folded-down transport position the support lever projects into the feed area” in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Burgart et al. (U.S. 2019/0119046), hereinafter Burgart, discloses a material feed hopper comprising a machine support and pivotable side and rear walls. However, Burgart does not disclose the limitations of a support lever. Koepf (CA 3019691) discloses a similar hopper and including a locking device (70) for locking the side wall (19A) and creating a form-fit connection with a support lever (28).  However, the support lever of Koepf is not configured such that when the first side wall is in the folded-down transport position, the support lever projects into the feed area. Keyes et al. (U.S. 4,524,916), hereinafter Keyes, discloses a feed hopper including a machine support, first and second side walls pivotably connected to the machine support between a set-up position and a folded-down position (See Fig. 5). However, none of the remaining limitations are disclosed by Keyes. Qi (CN 208642807) discloses a material feed hopper comprising a machine support and pivotable side and rear walls. However, Qi does not disclose the limitations of a support lever. Dunn (U.S. 8,925,712) discloses a material feed hopper comprising a machine support and pivotable side and rear walls and further including a form fit connection via the link (42, 52). However, the support lever of Dunn is not configured such that when the first side wall is in the folded-down transport position, the support lever projects into the feed area. Byrne et al. (U.S. 9,302,852), hereinafter Byrne similarly discloses a material feed hopper comprising a machine support and pivotable side and rear walls. However, Qi does not disclose the limitations of a support lever. Eckl (DE 102009020599) discloses a container with pivotable side walls, a support lever (36) and a form fit connection (Par. 0045 & Figs. 1-6), and further wherein the support lever is configured such that when the first side wall is in the folded-down transport position, the support lever projects into the internal area. However, the product of Eckl is a container and therefore cannot be considered a feed hopper. Further, the container of Eckl is not disclosed as having a pivotable rear wall.
Therefore, while the individual components of the claimed invention may be known, none of the references cited, alone or in combination with any other prior art, anticipate or render obvious the claimed invention.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections, Specification objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799